Third District Court of Appeal
                            State of Florida

                      Opinion filed July 21, 2021.

                          ________________

                           No. 3D20-0669
                     Lower Tribunal No. 11-25407
                        ________________


                         Alexander Robyn,
                              Appellant,

                                  vs.

                         Corina E. Robyn,
                               Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Marcia Del
Rey, Judge.

     Abramowitz and Associates, and Evan L. Abramowitz, for appellant.

      Davis Smith & Jean, LLC, and Sonja A. Jean and Laura Davis Smith,
for appellee.


Before FERNANDEZ, C.J., and GORDO and LOBREE, JJ.


                      CONFESSION OF ERROR

     PER CURIAM.
     The former wife properly concedes that the trial court erred in finding

the former husband in willful contempt for failing to pay court ordered

undifferentiated support in the amount of $188,000.00 where the contempt

order does not contain a purge provision or a finding that the husband has

the present ability to purge himself of the contempt. See Sosa v. Portilla,

306 So. 3d 979, 980 (Fla. 3d DCA 2020); Douglas v. Douglas, 485 So. 2d

18, 19 (Fla. 3d DCA 1986). Because we are reversing on this basis, we need

not reach the former husband’s argument that the requirement that the

$188,000 be paid from the entirety of his salary violates 15 U.S.C. § 1673(b)

but we remind the trial court that income deduction orders must comply with

section 61.1301, Florida Statutes (2021). See Garcia v. Garcia, 560 So. 2d

403, 404-05 (Fla. 3d DCA 1990).

     Reversed and remanded.




                                     2